Citation Nr: 0940120	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  09-30 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of cold 
injury of the lower extremities.  

2.  Entitlement to service connection for residuals f cold 
injury of the upper extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to 
February 1954.  Service personnel records in the Veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  See 38 U.S.C.A. § 1154(b) (West 2002). 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that rating decision, the RO 
denied service connection for residuals of cold injury of the 
upper and lower extremities.  The Veteran's disagreement with 
that decision led to this appeal.  The RO issued a statement 
of the case (SOC) in March 2008, but did not receive a timely 
substantive appeal.  Thereafter, in a rating decision dated 
in April 2009, the RO determined that new and material 
evidence had not been received to reopen the claims denied in 
the April 2007 rating decision, and the Veteran responded 
stating he had not been able to respond to the prior SOC 
because it had been sent to an incorrect address.  
Thereafter, in June 2009, the RO issued a SOC again 
addressing the merits of the claims, and the Veteran filed a 
timely substantive appeal with the second SOC.  In 
September 2008, the Veteran and his daughter testified before 
a Decision Review Officer at a hearing held at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Other matters

In a rating decision dated in March 1958, the RO denied 
service connection for athlete's foot.  The RO noted 
athlete's foot was shown at the Veteran's service entrance 
examination and found it was not incurred in or aggravated by 
service.  The RO notified the Veteran of its decision denying 
service connection for athlete's foot and informed him of his 
appellate rights.  He did not appeal, and the decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  

In its April 2007 rating decision, the RO, in its discussion 
of service connection for residuals of cold injury of the 
lower extremities stated the evidence showed the existence of 
a sweaty feet and athlete's foot condition prior to service 
and said there is no evidence that the condition permanently 
worsened as a result of service.  The RO went on to state 
that service connection for cold injury of each of the lower 
extremities was denied because the evidence did not show the 
condition had been diagnosed or show that the claimed 
condition occurred in or was aggravated or caused by service.  
Although it did not acknowledge explicitly that service 
connection for athlete's foot had been denied previously, by 
addressing the merits of service connection for that 
condition, the RO in effect reopened and denied the claim of 
service connection for athlete's foot.  The RO did not, 
however, provide the Veteran explicit notice of this in its 
April 2007 letter forwarding the April 2007 rating decision.  
The Board requests that the RO clarify the status of the 
issue of service connection for athlete's foot and take 
action, as appropriate.  


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
needed to substantiate his claims and has made reasonable 
efforts to develop such evidence.  

2.  The preponderance of the evidence is against finding that 
any current disability of the upper or lower extremities is 
related to cold injury in service.




CONCLUSIONS OF LAW

1.  Residuals of cold injury of the lower extremities were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

2.  Residuals of cold injury of the upper extremities were 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in January 2007, in which the RO 
notified the Veteran of the general provisions of the VCAA.  
In the letter, the RO notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims; in addition, the letter included a discussion 
regarding the assignment of disability ratings and effective 
dates and provided the Veteran with other pertinent 
information regarding VCAA.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file, and the 
Veteran has been provided a VA examination including a 
medical opinion in conjunction with his claims.  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the Veteran relative to 
the claims decided here, and thus, no additional assistance 
or notification is required.  The Veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been abridged.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

In addition, to the Board notes that in August 2009, 
subsequent to the issuance of the June 2009 SOC, the RO 
obtained VA medical records dated from March 2009 to 
August 2009, but did not issue a supplemental statement of 
the case pertaining to the upper and lower extremity cold 
injury service connection claims prior to transfer of the 
appeal to the Board.  The Board has reviewed these medical 
records and concludes that remand is not necessary because 
the evidence is not relevant to the issues on appeal.  See 
38 C.F.R. § 19.37 (2009).  

Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of certain chronic diseases, including arthritis, 
may be presumed if the disease is manifest to a degree 
of 10 percent or more within one year of separation from 
active service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).  

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the Veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  
The Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When the Veteran seeks 
benefits and the evidence is in relative equipoise, the 
Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Background and analysis

The Veteran contends that in both his lower and upper 
extremities he has residuals of cold injury he suffered 
during combat in Korea.  He has reported that while he was in 
Korea he had severe cold weather injuries to his hands and 
feet.  He has stated his feet were blue and cold when he 
tried to change his socks and he had ice crystals on the skin 
of his feet and hands.  He has acknowledged that he was 
granted service connection for flat feet with a 30 percent 
rating, but has stated that he believes he has additional 
disability that is due to cold injury.  

The Veteran's service entrance examination report dated in 
March 1951, noted the feet to be abnormal, and the examiner 
described occasional sweating of feet and athlete's feet.  He 
concluded that there was no disability.  Chronological 
service treatment records show treatment for sweating of the 
feet in May, June 1951, and July 1951 and treatment with foot 
powders.  Later in July 1951, it was noted the Veteran was 
treated for fungus on his feet.  In addition, the 
chronological records show that in October 1952 the Veteran 
was seen with complaints that the back of his heels were sore 
and swollen and he said he had had this before.  The examiner 
noted 2nd degree flat feet.  In May 1953, the Veteran 
received treatment with foot powder for sweaty feet.  The 
records also show the Veteran received treatment for 
cellulitis of the fourth finger of the right hand in 
July 1953.  At his service separation examination in 
February 1954, the Veteran complained of flat feet, and the 
examiner diagnosed the Veteran as having symptomatic 3rd 
degree pes planus.  The examiner did not diagnose any other 
abnormality of the feet, and he otherwise evaluated the 
Veteran's upper and lower extremities as normal.  

The earliest post-service medical record in the file is the 
report of a February 1958 VA examination.  The Veteran stated 
that on maneuvers about four weeks after entering service he 
started having trouble with his feet, mostly at the heels, 
consisting of hyperhidrosis, maceration, and pruritis.  He 
said he was given treatment and up to the present had 
continued to have similar symptoms, which he said were worse 
in summer.  He also said his feet felt tired out after 
prolonged standing.  After examination, the physician 
diagnosed the Veteran as having dermatophytosis of both feet 
and bilateral pes planus.  In a rating decision dated in 
March 1958, the RO granted service connection for pes planus 
and assigned a noncompensable rating; in the same decision, 
the RO denied service connection for athlete's foot.  

Later VA medical records show the Veteran was hospitalized in 
March 1978 because of reactive hypoglycemia, probably 
secondary to early diabetes mellitus; and as of 
November 1982, the Veteran's list of problems included adult 
onset diabetes mellitus, and he was started on medication at 
that time.  At a neurology clinic visit in May 1984, it was 
noted that an EMG/NCV (electromyography/nerve conduction 
velocity) study, undertaken because of complaints of neck and 
hand pain, showed no medial neuropathy and no radiculopathy.  
At the May 1984 clinic visit, on examination there was 
tenderness over the middle hand joints.  Sensation was 
intact.  The impression was that there was no neurogenic 
cause for pain.  As of the time of a hospitalization from 
March 1985 to April 1985 for treatment of alcoholism, it was 
noted that the Veteran's diabetes mellitus was controlled 
with oral hypoglycemics.  In none of the records dated from 
1962 to 1985 did any examiner refer to any complaint or 
finding identified as a residual of cold injury.  

When the Veteran transferred care to the VA in New Haven in 
February 1989, he was noted to have a history of diabetes, 
and when he saw a primary care physician in March 1989, the 
Veteran said he had stopped taking medicine for diabetes 
about four years earlier.  The veteran reported he was 
service connected for "trench feet in Korea (flat feet) 
0%."  At the March 1989 visit, on review of systems, the 
Veteran said he could not grow fingernails.  The assessment 
after examination did not identify any residual of cold 
injury.  An undated podiatry clinic note (filed with records 
dated in 1989 and 1990) included complaints of bilateral heel 
pain for three months, left sub hallux nail pain with shoe 
pressure, and offensive foot odor.  Examination of the feet 
showed interspace maceration and onychomycosis, hallux nail.  
X-rays reportedly showed bilateral calcaneal spurs.  In 
July 1990, the Veteran presented with complaints of 
incurvated and elongated toenails, and he stated his feet 
sweat a lot.  The assessment after examination was 
onychomycosis, and the Veteran was referred to the procedures 
clinic, where he underwent total nail avulsion of the left 
hallux nail.  

At a VA examination in April 2002, the Veteran was noted to 
have a history of diabetes, and was currently on Glyburide.  
His history also included arthritis of the neck and back.  
The Veteran reported that while stationed in Korea, in 
approximately 1952, he developed trench foot, which he said 
was treated topically.  He said that in approximately 1954 he 
began having foot pain and was treated with shoe inserts and 
warm soaks.  The Veteran also claimed his feet had continued 
to smell and said he had had a peeling of the skin since his 
episode of trench foot.  After examination, the diagnoses 
were chronic tinea pedis, pes planus, plantar fasciitis, and 
onychomycosis.  The examiner said the chronic tinea pedis was 
likely related to the Veteran's history of trench foot since 
his symptoms had persisted since that time.  (Tinea pedis, 
dermatophytosis of the feet, is synonymous with athlete's 
foot.  See STEDMAN'S MEDICAL DICTIONARY, 27th ed., 1837.)

In a VA podiatry consultation report dated in January 2005, 
the podiatrist noted the Veteran, with a history of diabetes, 
was referred to the clinic with pain to the right hallux 
toenail and that he also related a history of 
burning/tingling sensation to both feet, most noticeable at 
night.  The assessment after examination was history of 
diabetes type 2 with neuropathy with painfully dystrophic 
right hallux toenail.  In a primary care clinic note dated in 
February 2005, it was noted Veteran's complaints included 
feet burning, and he reported this was helped by capsaicin.  
The physician noted that the impression from a June 2003 EMG 
study was there was electrodiagnostic evidence for a sensory 
neuropathy in lower extremities, which in proper clinical 
settings could be consistent with diabetic neuropathy.  Later 
records show that at subsequent podiatry clinic visits the 
Veteran was noted to have a history of diabetes mellitus with 
neuropathy, and he received continuing routine foot care.  

At a November 2005 VA examination conducted in conjunction 
with a claim for an increased rating for the Veteran's 
service-connected pes planus, the Veteran was noted to have 
multiple co-existing chronic medical conditions, including 
diabetes mellitus type 2 with diabetic peripheral neuropathy.  
The November 2005 VA examination report included 
November 2005 X-ray report pertaining to the feet and right 
and left calcaneus.  X-rays of the feet showed extensive 
vascular calcification and pes planus deformities.  The 
radiologist noted cortical remodeling at the lateral aspect 
of the left calcaneus, which he said might represent healing 
injury, and he said the right calcaneus appeared 
unremarkable.  The final diagnosis was bilateral pes planus 
and diabetic peripheral neuropathy.  After review of the 
record including the June 2003 EMG results, the physician 
said it was more likely than not that burning pain was 
related to diabetes mellitus and not to pes planus.  

In a statement received in June 2007, the Veteran reported 
that he knows he had sweaty feet in service, and he asserted 
they most likely contributed to his feet freezing out in the 
field.  In addition, at his hearing in September 2008, the 
Veteran testified that while he was in Korea there was very 
cold weather with a lot a rain, during which they were 
fighting on hills in bunkers.  He testified that he was in 
the bunkers with frozen feet for quite a while before they 
had to move.  He testified the fighting was very fast and 
that he was in a lot of mud and did not have dry socks or dry 
shoes to change into.  

During his September 2008 RO hearing. the Veteran testified 
that his feet hurt from the first day he was in Korea with a 
burning pressure-like pain.  Although he testified he did not 
notice anything else in Korea because there was too much mud, 
he also testified that his skin did not peel at all.  He said 
he first got treatment for his feet at VA after service and 
that this was in 1954 or 1955.  He stated he was recommended 
for a percentage at that time and got special shoes for flat 
feet.  He testified that he believes he was misdiagnosed and 
that what he has is trench feet.  He testified that his feet 
changed color in service and that he has had burning problems 
with his feet since service.  At the hearing, the Veteran 
said he had had diabetes for about a year.  He also testified 
that he remembered his hands being cold in Korea and that now 
when there is cold weather, his hands hurt.  

At the September 2008 hearing, the Veteran's daughter 
testified that as long as she could remember her father's 
feet were always "killing him" and since she was a young 
girl he had burning feet and he was not diabetic then.  She 
testified she does not believe that the Veteran's pain is 
from diabetes, or arthritis, or flat feet.  

At a VA cold injury examination in December 2008, the 
examiner noted he reviewed the Veteran's service treatment 
records and VA medical records.  The examiner stated that in 
the Veteran's VA medical notes, there was no documentation 
that the Veteran complained of cold injury exposure from 
Korea until a podiatry note dated in November 2008 when the 
Veteran stated he was diagnosed with trench foot from the 
Korean War by a podiatrist many years ago and stated his 
neuropathy started at that time.  In addition, the examiner 
who conducted the December 2008 examination noted that 
September 2008 X-rays of the left foot had shown a plantar 
spur and vascular calcification and that X-rays of the right 
foot had shown degenerative changes of the first 
metatarsophalangeal joint, vascular calcification, and 
plantar spur.  

In the report of the December 2008 cold injury examination, 
the examiner reported all the hands and feet symptoms 
described by the Veteran  After examination of the Veteran 
and review of the record, the examiner who conducted the 
December 2008 VA examination stated that the Veteran had a 
complicated medical history and multifactorial etiologies of 
his hand and feet causalgia.  He opined that the Veteran's 
bilateral foot pain and hand pain were likely caused by his 
bilateral neuropathy from diabetes mellitus and chronic 
alcohol abuse.  He said that the Veteran had symptoms of 
paresthesias and dysesthesias in his bilateral upper and 
lower extremities and physical examination demonstrated 
decreased sensation bilaterally in his feet.  The examiner 
said this was likely the result of bilateral diabetic 
peripheral neuropathy impairing branches of the peroneal 
nerves bilaterally.  The examiner specifically noted that the 
Veteran never complained about cold injury symptoms until 
many years after service, and he observed there was no 
medical documentation that the Veteran required ongoing 
treatment for illnesses related to cold injuries.  The 
examiner said it is least likely that the Veteran's current 
symptoms are the result of his cold exposure in Korea.  

Based on review of all evidence of record, including the 
evidence outlined above, the Board finds the preponderance of 
the evidence is against finding that any current disability 
of the upper or lower extremities is related to cold injury 
in service.  

The Board accepts as credible the Veteran's testimony that 
his hands and feet were cold in service and that he 
experienced prolonged periods when his feet were cold and wet 
and he was unable to change to dry socks and boots during 
combat, as this is consistent with his established combat 
service in Korea.  See 38 U.S.C.A. § 1154(b).  Accepting the 
Veteran's statements of cold exposure as true is not enough 
to substantiate the claims because there is still required 
evidence of current disability and a showing that the 
disability is related to the cold exposure in service.  

Initially, the Board notes, as described above, that the 
Veteran's service treatment records, including his service 
separation examination, are negative for any finding or 
diagnosis identified as a residual of cold injury.  Although 
the Veteran underwent a VA examination concerning his feet in 
February 1958 and in subsequent years received VA care for 
multiple disabilities, including diabetes and alcoholism, as 
shown in extensive medical records dated from 1962 to 1985, 
in none of those records did any examiner relate any 
disability of the upper or lower extremities to service or 
any incident of service, including cold injury in service.  
Although VA medial records show that at a March 1989 visit 
the Veteran reported he was service-connected for "trench 
feet in Korea (flat feet) 0%", the assessment after a 
physical examination did not identify any residual of cold 
injury.  

There is medical evidence that supports the Veteran's claim 
of service connection for residuals of cold injury of the 
lower extremities to the extent that the examiner at the 
April 2002 VA examination stated that the Veteran's chronic 
tinea pedis was likely related to his history of trench foot 
since his symptoms had persisted since that time.  The Board 
finds, however, that this opinion is of limited probative 
value as there is no indication that the examiner reviewed 
the service treatment records, which showed athlete's foot 
was present at service entrance.  Further, the examiner 
relied on the history provided by the Veteran that he had had 
a peeling of the skin on his feet since his episode of 
"trench foot."  In this regard, the Board notes that the 
history given by the Veteran at the April 2002 examination as 
to peeling of his feet in service is contradicted by the 
Veteran's September 2008 hearing testimony wherein he said 
that his feet did not peel at all in service.  

The Board gives greater weight of probative value to the 
opinions of the examiner who conducted the December 2008 VA 
cold injury protocol examination.  That examiner reviewed the 
Veteran's service treatment records along with his post-
service medical records, and after interview and examination 
of the Veteran and taking into account all hand and feet 
symptoms reported by the Veteran, concluded that it is least 
likely that the Veteran's current symptoms are the result of 
cold exposure in Korea.  The examiner further explained that 
the Veteran's bilateral hand and foot pain, decreased 
sensation, paresthesias, and dysesthesias were likely caused 
by his bilateral neuropathies from diabetes and alcohol 
abuse.  This is reinforced by VA podiatry clinic notes which 
related the Veteran's burning /tingling sensation in his feet 
to his diabetes mellitus with neuropathy.  The examiner at 
the December 2008 examination did not relate any of the 
Veteran's symptoms to cold injury in service and in this 
regard noted that the Veteran never complained about cold 
injury symptoms until many years after service.  He further 
observed there was no medical documentation that the Veteran 
required ongoing treatment for illnesses related to cold 
injury.  In this regard, the Board notes that the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  

The Board is left with the Veteran's opinion and that of his 
daughter that he has residuals of cold injuries of his upper 
and lower extremities.  Although the Veteran's daughter is 
competent to testify as to her recollections that since she 
was a young girl, the Veteran had burning feet and his feet 
were always "killing him," the Veteran does not contend, 
nor does the evidence show, that he or his daughter has 
medical education, training, or experience.  Their opinions 
that his current upper and lower extremity symptoms are 
causally related to cold exposure in service are therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  The Board also notes that a veteran's assertions, 
no matter how sincere, are not probative of a medical nexus 
between the claimed disability and an in-service disease, 
injury, or event.  See Voerth v. West, 13 Vet. App. 118, 120 
(1999).  

In summary, the Board finds that there is no evidence of 
residuals of cold injury of the upper or lower extremities at 
the time the Veteran separated from service, and the greater 
weight of the evidence is against finding a nexus between any 
current symptoms of the upper or lower extremities and his 
cold exposure in service.  The Board therefore concludes that 
the preponderance of the evidence is against the claims, and 
service connection for residuals of cold injury of the upper 
or lower extremities must be denied.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  


ORDER

Service connection for residuals of cold injury of the lower 
extremities is denied.  

Service connection for residuals of cold injury of the upper 
extremities is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


